Case 17-14454-elf   Doc 756-2 Filed 07/12/21 Entered 07/12/21 10:46:55   Desc
                             Exhibit B Page 1 of 2



                                  Exhibit B
      Case 17-14454-elf              Doc 756-2 Filed 07/12/21 Entered 07/12/21 10:46:55                                  Desc
                                              Exhibit B Page 2 of 2

Invoice No. Date         Name                 Quantity Rate Amount       Description
   18022064 1/11/2018    Michael J. Cordone           1     10 $ 10.00   Travel to Creditor Election
   18022064 1/17/2018    Michael J. Cordone           1 15.04 $ 15.04    Postage re Emergency Motion to Estimate Claim
   18022064 1/25/2018    Michael J. Cordone          10 0.23 $ 2.30      Duplicating Michael Cordone ‐ 10 BW Prints
   18022064 1/25/2018    Michael J. Cordone           1      9 $ 9.00    Travel to hearing on Esimtation Motion
   18022064 1/29/2018    Michael J. Cordone          12 0.23 $ 2.76      Duplicating Michael Cordone ‐ 12 Copies
   18022064 1/29/2018    Michael J. Cordone           1      9 $ 9.00    Travel to Creditor Election
   18052075 2/15/2018    Michael J. Cordone           1      8 $ 8.00    Travel to Status Hearing
   18123020 11/15/2018   Michael J. Cordone           1      7 $ 7.00    Courier Service ‐ TimeCycle Couriers Inc. ‐ (Hard Drive)
                                                        Total: $ 63.10
